In a negligence action to recover damages for personal injuries, etc., plaintiff Thomas Kozlovsky appeals, on the ground of inadequacy, from a judgment of the Supreme Court, New York County, entered November 10, 1975, which is in his favor and against defendants in the amount of $15,000, upon a jury verdict. (The action was transferred for trial from Kings County to New York County and the appeal was transferred to this court by an order of the Appellate Division, First Department, dated March 1, 1976.) Judgment affirmed, without costs or disbursements. The evident resolution by the jury of the conflict in the medical testimony as to whether appellant had suffered a herniated disc is not against the weight of the evidence. The verdict is thus not so inadequate as to be shocking to the conscience. Latham, Acting P:J., Margett, Suozzi and Mollen, JJ., concur.